Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s amendment dated February 22, 20. The following action is taken:Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13, 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (7570453).
Applicant’s attention is drawn in particular to fig 1. The reference shows storage apparatus comprising: a disk-shaped recording medium; a casing accommodating the recording medium (device housing as shown in fig 3 element 100); a motor configured to drive and rotate the recording medium see fig 3 element 80; a head configured to read information from and write information to the recording medium see fig 3 element 30; and a stationary support member configured to support the recording medium by making contact with the recording medium only when the recording medium bends (see fig 1 element 202) on the housing wall element 100), wherein the support member is attached to an inside wall of the casing, at an outer end portion of the recording medium and partially overlaps the recording medium in a plan view of the storage 
With respect to the limitation of claim 2. The reference in fig 1 shows the damping element 202 would contact the disk 12 edge when bended.
With respect o the limitation of claim 13. The contact portion element 202 in fig 1 would only contact the disk edge 12 when the disk is bended due to external vibration before any other parts such as the disk cover element 110.
With respect to the limitation of claim 14 see column 2 lines 20-21.
With respect to the limitation of claim 15 see fig 1 element 202 at the disk casing bottom contacting the disk edge 12 when shocked see column 2 lines 20 and 21.
With respect to the limitation of claim 18. Applicant’s attention is drawn to fig 1 wherein the edge portion of the disk 12 (slanted portion) does not have information to be recorded or read when in contact with element 202.
With respect to the limitation of claim 19, element 202 is at the inner wall of the casing 100 in fig 1.

Claim Objections
Claims 3-12, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does not show or teach at least three equally spaced support members as in claims 3 and 5.  The ramp mechanism acting as a bending support member as in claims 6 and 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688